Case 1:17-cv-03273-TWP-DML Document 282 Filed 04/29/20 Page 1 of 4 PageID #: 2765




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  AMERICAN SENIOR COMMUNITIES,                        )
  L.L.C.,                                             )
                                                      )
                                 Plaintiff,           )
                                                      )
                                                          Civil Action No. 1:17-cv-3273-TWP-DML
                        v.                            )
                                                      )
  BURKHART et al.,                                    )
                                                      )
                                 Defendants.          )

    NONPARTY ROB NEW’S MOTION FOR DISCOVERY CONFERENCE/REQUEST
      FOR EXTENSION OF TIME TO COMPLETE DOCUMENT PRODUCTION

         Non-Party, Rob New, respectfully moves the Court for an Order setting a brief telephonic

  discovery conference with Plaintiff’s counsel to discuss Non-Party Rob New’s completion of his

  document production in response to Plaintiff’s Subpoena and Non-Party Request for Production

  of Documents.     Pursuant to the Court’s February 10, 2020 Order (Dkt. 256), Mr. New’s

  document production for the materials set forth in paragraphs 3 and 4 of the Court’s prior Order

  (Dkt. 247) was to be completed on or before March 23, 2020. However, as the Court is aware, in

  mid-March 2020, Indiana, as well as several states throughout the Country, including Florida

  where Mr. New resides, began to feel the harmful impact of the global pandemic caused by

  COVID-19, which caused (and is currently causing) a national emergency and placing major

  limitations on travel, as well as the ability to have in-person meetings.

         As such, on March 17, 2020, the undersigned counsel for Mr. New contacted counsel for

  the Plaintiff to discuss an extension of time for Mr. New to complete the remaining portions of

  Mr. New’s document production. (See Ex. 1). As stated in the undersigned’s March 17, 2020

  email, Mr. New resides in Florida and was set to travel to the undersigned’s office to review the

  materials that were assembled to complete the document production of the materials from
Case 1:17-cv-03273-TWP-DML Document 282 Filed 04/29/20 Page 2 of 4 PageID #: 2766




  paragraphs 3 and 4 of the Court’s Order prior to the March 23, 2020 deadline. However, because

  of the significant health concerns associated with travel, Mr. New needed an extension to allow

  for additional time to complete Mr. New’s final production. Further, the undersigned counsel

  stated in the March 17, 2020 email that Mr. New was hopeful to complete the production soon,

  but given the current situation and the uncertainty of COVID-19, it would be difficult to pin

  down a precise date when Mr. New would be able to travel from Florida to Indiana to review the

  materials and complete the production. (See Ex. 1).

         On March 20, 2020, counsel for ASC and the undersigned agreed to extend Mr. New’s

  production (items 3&4 from the Court’s Order) to April 13, 2020 in light of the COVID-19

  pandemic and Mr. New’s inability to travel to complete the production. (See Ex. 2). Further,

  during the March 20th call, counsel discussed assessing Mr. New’s ability to complete the

  production by April 13, 2020 given the uncertainty of the COVID-19 pandemic. (See Ex. 2).

         Since that agreement, issues surrounding COVID-19 have worsened and Indiana and

  Florida have since issued shelter-in-place orders thereby further limiting Mr. New and Mr.

  New’s counsel’s ability to complete the document production. As of the date of filing this

  Motion, Indiana and Florida’s shelter-in-place orders are still in effect and limit Mr. New’s

  ability to travel to Indiana to meet with the undersigned and review the remaining materials

  responsive to paragraphs 3 and 4 of the Court’s Order (Dkt. 247).

         On April 13, 2020, ASC’s counsel and the undersigned had a phone call to discuss Mr.

  New’s ability to complete the production. During the call, ASC’s counsel explained that it had

  an expert report deadline of May 1, 2020 and needed to have Mr. New’s document production

  completed by April 29, 2020. The undersigned counsel explained that the issues with COVID-

  19 have only worsened since the last agreed upon extension and Mr. New, therefore, needed




                                                 2
Case 1:17-cv-03273-TWP-DML Document 282 Filed 04/29/20 Page 3 of 4 PageID #: 2767




  more time to complete the production so that Mr. New could travel to Indiana, meet with

  counsel, and review the last of the materials to complete the production. The undersigned

  counsel also stated that the undersigned would endeavor to produce the materials responsive to

  paragraph 3 of the Court’s Order, i.e., communications regarding payments, on or before April

  29, 2020 as there are a limited number of communications that could potentially be reviewed

  over the phone or through the mail with Mr. New. 1 However, with respect to completing the

  payments list, i.e., paragraph 4 of the Court’s Order, more time beyond April 29th is needed as

  Mr. New must be able to meet with the undersigned counsel to review several hundred

  documents, including multiple years of check registers, as counsel’s ability to finalize the list is

  dependent on a meeting with Mr. New to have Mr. New and counsel present to review the

  documents associated with the payments list to ensure counsel’s interpretation of certain

  documents is accurate and responsive in final preparation of the list.

          Counsel for ASC disagrees and has stated that it needs Mr. New’s document production

  completed prior to the May 1st expert report deadline and suggested a discovery conference is in

  order to discuss these issues. For the reasons stated above, Mr. New needs additional time

  beyond April 29, 2020 to complete the production in light of the COVID-19 health concerns and

  the inability to travel and have in-person meetings to review and discuss the final documents for

  production.    As such, the undersigned counsel requests the Court to set a brief discovery

  conference with ASC’s counsel and the undersigned counsel to discuss the timing of the

  completion of Mr. New’s document production in light of the COVID-19 pandemic and the

  current shelter-in-place orders.




  1 On April 29, 2020, Mr. New produced the communications responsive to paragraph 3 of the Order.




                                                        3
Case 1:17-cv-03273-TWP-DML Document 282 Filed 04/29/20 Page 4 of 4 PageID #: 2768




         WHEREFORE, Non-Party, Rob New, requests the Court to set a discovery conference

  with ASC’s counsel to discuss the matters discussed above, extend the time for Mr. New to

  complete the document production, and for all other just and proper relief.




   Dated: April 29, 2020                               DELK MCNALLY LLP


                                                       By: /s/ Jason R. Delk
                                                              Jason R. Delk, Atty. # 24853-18
                                                              DELK MCNALLY LLP
                                                              211 South Walnut St.
                                                              Muncie, IN 47305
                                                              delk@delkmcnally.com

                                                              Anton R. Valukas (pro hac vice)
                                                              Robert R. Stauffer (pro hac vice)
                                                              Caroline L. Meneau (pro hac vice)
                                                              JENNER & BLOCK LLP
                                                              353 N. Clark St.
                                                              Chicago, IL 60654
                                                              avalukas@jenner.com
                                                              rstauffer@jenner.com
                                                              cmeneau@jenner.com




                                   CERTIFICATE OF SERVICE

         I, Jason Delk, an attorney, certify that on April 29, 2020, I filed the foregoing using the
  Court’s CM/ECF system, which will cause a copy to be served on all counsel of record.

                                                           By: /s/ Jason Delk




                                                   4
